Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 4, and 13 what is “a logo shape”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballard US 3,137,503 (“Ballard”).
	As per claim 1, Ballard discloses basketball bankshot aiming system (Figs. 1-4; 1:44-2:61 and 3:31-45), comprising: 
	a basketball backboard (backboard assembly 12 with rebound surface 36)(Figs. 1, 3 and 4; 1:53-60; 2:10-20); a basketball rim attached to the basketball backboard (goal basketball hoop 40)(Figs. 1, 3 and 4; 2:10+); and an aiming device disposed on the backboard and positioned such that a middle of the aiming device encompasses an area on the backboard for banking a basketball shot into the rim from a location other than perpendicular to the backboard (element 46 disposed upon the backboard 36, including plurality of indicators 48 to be aim at)(Figs. 1 and 3; 2:10-62; and 3:31+).
	As per claim 2, Ballard discloses wherein the aiming device comprises two target areas that mirror each other (two mirror areas, such as left area (indicators/targets 2-6-4) and such as right area (indicators/targets 1-5-3)).
	As per claim 4, Ballard discloses wherein the aiming device comprises a target having a diamond, square, circular, oval, rhomboid, multi-sided, or logo shape (such as circular targets, indicators 48/50)(Figs. 1 and 3; 2:20-30).
	As per claim 8, Ballard discloses wherein the aiming device is painted on the backboard (Figs. 1 and 3; 2:18-27).
	As per claim 9, Ballard discloses wherein the aiming device comprises a target area that is segmented into a plurality of sections, each section corresponding with a shooting location on a basketball court (indicators 48/50 are corresponding to shooting locations 32/34 upon a basketball court)(Figs. 1 and 3; 1:65-2:62).
	As per claim 10, Ballard discloses further comprising a plurality of court location markers configured to be placed on the basketball court to mark shooting locations on the court, each of the court location markers corresponding with a particular one of the sections of the target area of the aiming device (plurality of shooting locations 32/34 are marked 1-10 and corresponding to aiming indicators 48/50 marked 1-10)(Figs. 1 and 3; 1:65-2:62).
	Note: with respect to the court location markers “configured to be placed on the basketball court”, the examiner construed Ballard’s markings 32 as to be “configured to be placed on a basketball court”, according to applicant’s disclosure.  In the original specification in par. [0034] it states ”[0034] The court locations can be marked on the court in any suitable manner. For example, decals with the appropriate number or color can be placed on the court in the corresponding location. The court locations also can be marked with a paint or otherwise drawn on the court or marked with tape having an appropriate identifier written or marked thereon.”
	Thus, the markings of the location/shooting spots upon the basketball court within Ballard, are accordingly construed as “configured to be placed on the basketball court”.
	As per claim 11, Ballard discloses A basketball bankshot aiming aid system (Figs. 1-4; 1:44-2:61 and 3:31-45), comprising: a target configured to be disposed on a basketball backboard in a position such that a middle of the target encompasses an area on the backboard for banking a basketball shot, from a location other than perpendicular to the backboard, into a basketball rim attached to the backboard (element 46 disposed upon the backboard 36, including plurality of indicators 48 to be aim at)(Figs. 1 and 3; 2:10-62; and 3:31+; the element is upon a backboard assembly 12 with rebound surface 36; a basketball rim attached to the basketball backboard (goal basketball hoop 40)( Figs. 1, 3 and 4; 1:53-60; 2:10-20).
	As per claim 12, Ballard discloses wherein the target comprises two target areas that mirror each other(two mirror areas, such as left area (indicators/targets 2-6-4) and such as right area (indicators/targets 1-5-3)).
	As per claim 13, Ballard discloses wherein the target comprises a diamond, square, rectangular, circular, oval, rhomboid, multi-sided, or logo shape (such as circular targets, indicators 48/50; and/or multi-sided target 46)(Figs. 1 and 3; 2:20-30).
	As per claim 17, Ballard discloses wherein the target comprises an area that is segmented into a plurality of sections, each section corresponding with a shooting location on a basketball court (indicators 48/50 are corresponding to shooting locations 32/34 upon a basketball court)(Figs. 1 and 3; 1:65-2:62).
	As per claim 18, Ballard discloses further comprising a plurality of court location markers configured to be placed on the basketball court to mark shooting locations on the court, each of the court location markers corresponding with a particular one of the sections of the target area of the aiming device (plurality of shooting locations 32/34 are marked 1-10 and corresponding to aiming indicators 48/50 marked 1-10)(Figs. 1 and 3; 1:65-2:62; with regard to “configured to be placed on the basketball court” note the examiner discussion above with respect to claim 10).
	As per claim 19, Ballard discloses a basketball bankshot aiming system(Figs. 1-4; 1:44-2:61 and 3:31-45), comprising: a target configured to be disposed on a basketball backboard in a position such that a middle of the target encompasses an area on the backboard for banking a basketball shot, from a location other than perpendicular to the backboard, into a basketball rim attached to the backboard(element 46 disposed upon the backboard 36, including plurality of indicators 48 to be aim at)(Figs. 1 and 3; 2:10-62; and 3:31+; the element is upon a backboard assembly 12 with rebound surface 36; a basketball rim attached to the basketball backboard (goal basketball hoop 40)( Figs. 1, 3 and 4; 1:53-60; 2:10-20), the target comprising an area that is segmented into a plurality of sections, each section corresponding with a shooting location on a basketball court(indicators 48/50 are corresponding to shooting locations 32/34 upon a basketball court)(Figs. 1 and 3; 1:65-2:62); 
	and a plurality of court location markers configured to be placed on the basketball court to mark shooting locations on the court, each of the court location markers corresponding with a marking of a particular one of the sections of the target area of the aiming device, wherein each of the corresponding court location markers and target sections comprise corresponding markings (plurality of shooting locations 32/34 are marked 1-10 and corresponding to aiming indicators 48/50 marked 1-10)(Figs. 1 and 3; 1:65-2:62; with regard to “configured to be placed on the basketball court” note the examiner discussion above with respect to claim 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard as applied to claim 1 above, and further in view of Cyr US 2019/0299072 (“Cyr”)
	As per claim 3, Ballard is not specific regarding wherein the aiming device comprises a diamond-shaped target.
	However, the use of aiming device comprises a diamond-shaped target, is well known in the art as taught by Cyr (diamond targets 20)(Figs. 1-3, 6, 10 and 12; par. [0024]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ballard’s aiming means wherein the aiming device comprises a diamond-shaped target as taught by Cyr for the reason that a skilled artisan would have been motivated by Cyr’s suggestion as such diamond shape is a device that trains a player where to look as he or she is taking a shot ([0003]).
	Such modification to Ballard is much desired as the device of Ballard, among other things, is to develop such shooting skills. 
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard as applied to claims 1 and 11 above, and further in view of Tsinberg US 7,056,242 (“Tsinberg”) OR Spencer US 2004/0192476 (“Spencer”).
	As per claim 5, Ballard is not specific regarding wherein the aiming device comprises a vertical aiming line extending upwards from the rim.
	However, the use of an aiming device comprises a vertical aiming line extending upwards from the rim, is well known in the art as taught by Tsinberg (a vertical stripe 10 extends from rim 50; Figs. 1, 2A, 3B and 3C; 2:58-3:48) and/or Spencer (target 58 extending from hoop 36; Figs. 1, 2, 5 and 6; [0025]-[0028], [0036] and [0037]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ballard’s wherein the aiming device comprises a vertical aiming line extending upwards from the rim as taught by Tsinberg and/or Spencer for the reason that a skilled artisan would have been motivated by the teachings of Tsinberg as using such vertical means an improved accuracy backboard is disclosed comprising a backboard, a goal in fixed communication with the backboard, and at least one stripe, wherein each stripe tapers towards the goal so as to visually aid the player (2:10-14) and Spencer to provide a basketball apparatus that teaches basketball players to improve their shooting accuracy when shooting backboard shots. A related object of the present invention is to teach basketball players this improvement of shooting accuracy from any location on the basketball court ([0005]).
	Such modification to Ballard device would have enhanced the use of the device for improving accuracy and alike.  
	As per claim 14, Ballard is not specific regarding wherein the aiming device comprises a vertical aiming line extending upwards from the rim.
	However, the use of an aiming device comprises a vertical aiming line extending upwards from the rim, is well known in the art as taught by Tsinberg (a vertical stripe 10 extends from rim 50; Figs. 1, 2A, 3B and 3C; 2:58-3:48) and/or Spencer (target 58 extending from hoop 36; Figs. 1, 2, 5 and 6; [0025]-[0028], [0036] and [0037]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ballard’s wherein the aiming device comprises a vertical aiming line extending upwards from the rim as taught by Tsinberg and/or Spencer for the same reasons discussed above with respect to claim 5.	
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard as applied to claims 1 and 11 above, and further in view of Mcerlean et al US 2018/0304137 (“Mcerlean”)
	As per claim 6, Ballard is not specific regarding wherein the aiming device comprises a rim reference marker disposed on an inside portion of the rim.
	However, the use of an aiming device comprises a rim reference marker disposed on an inside portion of the rim, is well known in the art as taught by Mcerlean (targets 12 within inside of rim 15)(Figs. 1-4; [0021]-[0026]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ballard’s wherein the aiming device comprises a rim reference marker disposed on an inside portion of the rim as taught by Mcerlean for the reason that a skilled artisan would have been motivated by Mcerlean’s suggestions to provide a shooting device with the ability to provide a training device to a basketball player that is portable and easy to remove and take to another location. In addition, this device is designed to teach players to aim for the inside of the basketball rim; a target these inventors have found most reliably works for most basketball players. In addition, because the device partially encircles the inner circumference of the goal's rim, the targets acclimate players to aiming for the inside of the rim where the rim's eyelets are generally located. As a result, when the device is removed, the player still has a visual target to aim for, i.e. the eyelet or the inside of the rim ([0027]).
	As per claim 15, Ballard is not specific regarding wherein the aiming device comprises a rim reference marker disposed on an inside portion of the rim.
	However, the use of an aiming device comprises a rim reference marker disposed on an inside portion of the rim, is well known in the art as taught by Mcerlean (targets 12 within inside of rim 15)(Figs. 1-4; [0021]-[0026]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ballard’s wherein the aiming device comprises a rim reference marker disposed on an inside portion of the rim as taught by Mcerlean for the same reasons discussed above with respect to claim 6.
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard as applied to claims 1 and 11 above, and further in view of Fuller US 8,986,140 (“Fuller”).
	As per claim 7, Ballard is not specific regarding wherein the aiming device is a decal.
	However, it is well known in the art wherein an aiming device is a decal, as taught by Fuller (aiming decal 950 to be placed upon a backboard 12)(Figs. 20 and 23; 19:29-39).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ballard’s wherein the aiming device is a decal as taught by Fuller for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming an aiming aid to be placed upon a basketball backboard and provide a visual markings upon the backboard to allow a user to practice shooting upon the visual markings thereon.
	As per claim 16, Ballard is not specific regarding wherein the target is a decal.
	However, it is well known in the art wherein an aiming device/target is a decal, as taught by Fuller (aiming decal 950 to be placed upon a backboard 12)(Figs. 20 and 23; 19:29-39).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ballard’s wherein the aiming device/target is a decal as taught by Fuller for the same reasons discussed above with respect to claim 7.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                11/17/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711